Citation Nr: 1633706	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  09-15 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic cervical strain.

2.  Entitlement to a rating in excess of 20 percent, prior to April 21, 2015, and a rating in excess of 40 percent, since April 21, 2015, for intervertebral disc syndrome (IVDS) with degenerative joint disease of the lumbar spine.

3.  Entitlement to a rating in excess of 20 percent for post traumatic arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran had active military service from July 1959 to July 1961, from September 1961 to September 1964, and from December 1964 to August 1986.  He received the Army Commendation Medal.  

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2007 rating decision in which the RO, inter alia, denied a rating in excess of 20 percent, each, for posttraumatic arthritis of the left knee, chronic cervical strain (previously rated as chronic degenerative disc disease of the cervical spine with history of cervical radiculopathy of the right hand and fingers), and chronic lumbar strain (previously rated as grade I spondylolisthesis, L4-L5, history of mechanical low back pain).  The Veteran filed a notice of disagreement (NOD) in July 2008, and the RO issued a statement of the case (SOC) in April 2009.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in April 2009.  The RO continued to deny higher ratings (as reflected in an August 2009 supplemental SOC (SSOC)). 

In June 2009, the Veteran withdrew his request for a Board hearing before a Veterans Law Judge in Washington, DC.

In August 2012, the Board characterized the appeal as also including the matter of entitlement to a total rating based on individual unemployability (TDIU) due to the service-connected cervical and lumbar spine disabilities (consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009)), and denied a rating in excess of 20 percent for the left knee disability.  The Board also remanded the claims for increased ratings for cervical strain and lumbar strain, as well as the claim for a TDIU due to the cervical and lumbar spine disabilities, for further development.   
The Veteran appealed the Board's denial of an increased rating for the left knee disability to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court granted a joint motion for remand filed by representatives for both parties, vacating that portion of the Board's August 2012 decision pertaining to the left knee disability, and remanding that matter to the Board for further action in compliance with the joint motion.  

In March 2014, the Board remanded the claim for  an increased rating for the service-connected left knee disability to the RO for further development.

In April 2015, after receipt of additional evidence, the RO recharacterized the Veteran's service-connected lumbar spine disability as IVDS with degenerative joint disease of the lumbar spine and granted an increased (40 percent) disability rating for the lumbar spine disability, from April 21, 2015.  The RO also granted a TDIU, from September 6, 2013.  The RO continued to deny the claims for a rating in excess of 20 percent for the service-connected cervical spine disability; a rating in excess of 20 percent, prior to April 21, 2015, and a rating in excess of 40 percent, since April 21, 2015, for the service-connected lumbar spine disability; and a rating in excess of 20 percent for the service-connected left knee disability (as reflected in April 2015 and April 2016 SSOCs).

In an April 2016 decision, a Decision Review Officer (DRO) assigned an effective date of October 30, 2006 for the award  of a TDIU.  As a TDIU has been awarded for the entire claim period pertinent to the claims for increased ratings for the service-connected cervical spine and lumbar spine disabilities, the appeal has been resolved as to the TDIU issue.

As for the matter of representation, the Board again notes that, in connection with this appeal, the Veteran was previously represented by the Disabled American Veterans.  However, in April 2013, the Veteran executed a power of attorney in favor of private attorney Robert V. Chisholm.  The Board has recognized the change in representation.


This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file that contains pertinent evidence and documents.  All evidence has been reviewed.  

Also, This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  
The Board's decision on the claim for increased ratings for the service-connected cervical spine and lumbar spine disabilities is set forth below.  The claim for an increased rating for the service-connected left knee disability is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Prior to April 21, 2015, the Veteran's chronic cervical strain was manifested by cervical spine pain, stiffness, and limitation of motion; forward flexion of the cervical spine was to 45 degrees, with pain at 30 degrees; there was no additional loss of motion due to such factors as pain, weakness, lack of endurance, or fatigability during flare ups or with repeated use over time; there was no spinal ankylosis or incapacitating episodes due to IVDS.

3.  Since April 21, 2015, the Veteran's chronic cervical strain has been manifested by pain and limitation of motion,  to include; forward flexion of the cervical spine  to 25 degrees with pain and inability to perform repetitive use testing due to pain; and reports of flare ups of cervical spine pain, and  pain, fatigue, weakness, and lack of endurance significantly limit functional ability during flare ups and with repeated use over time, but no spinal ankylosis or incapacitating episodes due to IVDS.

4.  Prior to April 21, 2015, the Veteran's IVDS with degenerative joint disease of the lumbar spine was manifested by pain, tenderness, muscle spasms, and limitation of motion; forward flexion of the thoracolumbar spine was to 60 degrees, with pain at 50 degrees; there was no additional loss of motion due to such factors as pain, weakness, lack of endurance, or fatigability during flare ups or with repeated use over time; there was no spinal ankylosis or incapacitating episodes due to IVDS.
 
5.  Since April 21, 2015, the Veteran's IVDS with degenerative joint disease of the lumbar spine has been  manifested by pain, tenderness, and limitation of motion; there is no spinal ankylosis or incapacitating episodes due to IVDS.

6.  The schedular criteria have been adequate to rate the Veteran's chronic cervical strain and IVDS with degenerative joint disease of the lumbar spine at all points pertinent to this appeal.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent, for chronic cervical strain, , prior to April 21, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a,; General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes (DCs) 5237-5243 (2015). 

2.  The criteria for a 30 percent but no higher rating  for chronic cervical strain, from April 21, 2015,  are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2015). 

3.  The criteria for a rating in excess of 20 percent, prior to April 21, 2015, and a rating in excess of 40 percent, from  April 21, 2015, for IVDS with degenerative joint disease of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the Spine and Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, a July 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating for his service-connected cervical spine and lumbar spine disabilities, as well as what information and evidence must be submitted by the Veteran, and what information would be obtained by VA.  The letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The October 2007 RO rating decision reflects the initial adjudication of the claims after issuance of the July 2007 letter.  Hence, this letter meets Pelegrini's and Dingness/Hartman's content of notice requirements, as well as the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's VA and private treatment records , as well as the reports of August 2007 and April 2015 VA joints examinations.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with any of these claims, prior to appellate consideration, is required. 

As for the August 2012 remand, the Board finds that the AOJ has complied with the prior remand directives with respect to the claims decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  The Veteran was examined in April 2015 for purposes of assessing the severity of his service-connected cervical spine and lumbar spine disabilities and outstanding VA and private treatment records have been procured.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.   There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App.539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Therefore, each following analysis is undertaken with the possibility that staged rating may be appropriate.

At the outset, the Board also notes that when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id.  , quoting 38 C.F.R. § 4.40 . 

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint. 38 C.F.R. § 4.59 . The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The rating for the Veteran's chronic cervical strain has been assigned under DC 5237, and the ratings for his IVDS with degenerative joint disease of the lumbar spine gave been assigned under  DCs 5242-5243 (referencing both degenerative arthritis and IVDS, respectively).  See 38 C.F.R. § 4.27 (2015).  
Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  .  38 C.F.R. § 4.71a, DC 5003 (2015).

Under the applicable criteria, a cervical strain and limitation of motion of the lumbar spine are rated under the General Rating Formula for General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula). 

Under the General Rating Formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

Note 2 provides that normal forward flexion, extension, and left and right lateral flexion of the cervical spine are all zero to 45 degrees and left and right lateral rotation of the cervical spine are both zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is to zero to 90 degrees and extension and left and right lateral flexion and rotation of the thoracolumbar spine are all zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and the normal combine range of motion of the thoracolumbar spine is 240 degrees.  Each range of motion measurement is to be rounded to the nearest five degrees.

IVDS is rated under the General Rating Formula or under the Formula for Rating  IVDS Based on Incapacitating Episodes, whichever method results in the higher rating.  38 C.F.R. § 4.71a, DC 5243.

Under the formula for rating IVDS based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A maximum 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

For purposes of ratings under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).

In the present case, medical records dated from October 2006 to April 2007 document reports of neck pain and stiffness and back pain.  The neck pain was constant, worse than the back pain, aching in nature, 4-9/10 in intensity, occasionally radiated to the shoulders, and affected the Veteran's sleep and general activity.  The Veteran's overall back pain was aggravated by coldness, dampness, weather changes, physical activity, pressure, movement, sitting, sexual intercourse, standing, tension, fatigue, and sneezing.  The pain was alleviated by massage, sleep, rest, and distraction.  The pain was significantly severe in the morning and improved after the Veteran got up and started moving.  There were no radicular symptoms in the lower extremities and no symptoms of neurogenic claudication in the lower extremities.  The Veteran took medications (Ultram, Tylenol, Darvocet) to treat his neck and back symptoms, but the pain did not improve.  He also received neck and back injections/facet blocks, and these injections provided some symptom relief.  

Examinations revealed that the Veteran ambulated with a wide-based gait, that he experienced difficulty rising from a sitting to a standing position, that there were brisk reflexes at the biceps, brachioradialis, and triceps, and that there was no Hoffman's sign or inverted radialis.  There was "good range of motion," but there was pain on extension and flexion of the lumbar and cervical spine.  There was some tenderness at the low back and a palpable step-off associated with the lumbar spine, but the thoracic spine was nontender.  Muscle strength was normal (5/5), reflexes were intact and symmetric, and straight leg raising testing was negative.  X-rays and an MRI of the cervical and lumbar spines revealed cervical spondylosis, cervical kyphosis, thoracolumbar scoliosis, lumbar spondylolisthesis, and lumbar spinal stenosis.

During an August 2007 VA examination, the Veteran reported that he experienced daily pain at the base of his neck and in the center of his low back.  The neck and back pain did not radiate and were alleviated with medications (Robaxin and Tylenol).  Flare ups of neck and back symptoms occurred at least three times a week, were alleviated with Robaxin, and did not result in any additional limitation.  The Veteran received injections of trigger points on one occasion for a flare up of neck and low back pain and the injections helped to alleviate the flare ups.  There were no other symptoms associated with his neck and back pain, there were no episodes of incapacitating low back pain, he did not use a neck brace, and he had not undergone any neck or back surgery.  He used a back brace and was only able to walk 300 yards before having to stop due to low back pain.  He was a retired custodian, was unable to lift anything that weighed more than 10 pounds due to neck and low back pain, and experienced impaired sleep and sexual activity due to low back pain.  

Examination of the Veteran's neck revealed that there were no muscle spasms.  The ranges of motion of the cervical spine were recorded as being flexion to 45 degrees with sharp pain at the base of the neck beginning at 30 degrees, extension to 35 degrees with pain at the sides of the neck throughout the last 5 degrees (i.e., beginning at 30 degrees), left and right lateral flexion both to 20 degrees with pain, left lateral rotation to 60 degrees with pain at the base of the neck beginning at 45 degrees, and right lateral rotation to 70 degrees with pain at the base of the neck throughout the last 5 degrees (i.e., beginning at 65 degrees).  There were no additional limitations with repetitive motion, reflexes and strength were normal in both arms, there was no numbness or tingling in the left hand, and there were no symptoms in a cervical spinal nerve distribution.

Examination of the low back revealed that there were no muscle spasms.  Reflexes and muscle strength were normal in both lower legs and the Veteran's gait was normal.  The ranges of motion of the thoracolumbar spine were recorded as being flexion to 60 degrees with pain beginning at 50 degrees, left lateral rotation to 30 degrees with increased pain in the low back, and right lateral rotation to 30 degrees with pain throughout.  The Veteran did not perform extension or lateral rotation due to complaints of back pain.  There were no additional limitations with repetitive motion and the Veteran did not report any symptoms in an L4-L5 distribution.  X-rays revealed narrowing of intervertebral spaces of the cervical spine and osteoarthritis of the lumbar spine.  The Veteran was diagnosed as having a chronic cervical strain and a chronic lumbar strain.

Medical records dated from September 2008 to February 2015, the Veteran's April 2009 substantive appeal (VA Form 9), and the report of a September 2013 Expert Independent Medical Review from D.B. Miller Jr., M.D., J.D. indicate that the Veteran reported that he experienced neck, back, arm, and leg pain, muscle spasms and tingling in both shoulders and the upper back, and intermittent left upper and lower extremity numbness.  His lumbar pain occurred on a daily basis, was sharp in nature, intermittently radiated to his left lower extremity (the lateral aspect of his left thigh, anterior aspect of his left leg, and the big toe of his left foot), and was worsened by prolonged walking and sitting and increased activity.  The neck pain was intermittent, was aching and stiff in nature, intermittently radiated to the shoulders, was occasionally associated with numbness and tingling in the arms, was aggravated by bending, prolonged sitting, and driving, and was alleviated with medications and heat/cold modalities.  He had to sleep on his side to reduce the low back pain and had to be extremely careful as to how much he carried and lifted in order to avoid aggravating his lumbar symptoms.  He was physically unable to perform any work and was not able to do anything for weeks if he performed any physical work.  Also, he received neck and back injections and would be unable to function without the injections (e.g. barely able to walk, unable to get out of bed, and require assistance getting dressed).

Examinations revealed that the Veteran had an antalgic gait with use of a cane, discomfort with a Spurling on the left, muscle spasm of the thoracic spine, pain with motion of the cervical and thoracic spine, and limited motion of the cervical spine.  There was no spinal tenderness and there was normal mobility and curvature of the cervical spine.  Reflexes were occasionally decreased, but reflexes were symmetric and muscle strength was normal (5/5).  An electromyography study revealed that there was no electrophysiological evidence of a peripheral neuropathy in the upper extremities bilaterally, but that there was right-sided cervical radiculopathy at C6 and C7.  Also, x-rays, MRIs, and CT scans revealed diffuse degenerative changes throughout the cervical spine with asymmetric left foraminal narrowing at C3-4, right foraminal narrowing at C5-6, cervical spondylosis, foraminal stenosis, a reversal of normal cervical lordosis, grade 1 listhesis of the 5th lumbar vertebra over the 1st segment of the sacrum, and significant degenerative changes of the lumbar spine with scoliotic deformity at the thoracolumbar junction.

The report of a VA cervical spine examination, conducted on April 21, 2015, reflects that the Veteran reported that he experienced constant cervical pain which was worsened by range of motion movement, moderate to severe aching and a numb-type pain at the left neck and shoulder, and numbness that radiated to the left arm and the 4th, 5th, and 6th fingers of the left hand.  Flare ups of neck symptoms occurred every 3 to 4 months, were caused by strenuous work or over exertion, and lasted for several hours at a time.  The Veteran was "basically unable to perform any activities" during flare ups.  He had received physical therapy for his cervical spine disability, but had not undergone any neck surgeries.  There was moderate to severe functional impairment in that he was not able to lift more than 20 pounds because of his neck and back and experienced difficulty with reaching, pulling, pushing, and prolonged driving.  Moreover, he used medications (Flexeril and Tylenol) and received injections to treat pain, was not able to perform any physical employment because of pain, and experienced limited range of motion of the cervical spine.

The results of range of motion testing of the cervical spine were recorded as flexion and extension both to 25 degrees, right and left lateral flexion both to 20 degrees, and right and left lateral rotation both to 50 degrees.  The decreased range of motion contributed to the Veteran's functional impairment in that it prevented him from performing tasks.  There was pain associated with all ranges of cervical spine motion, but pain did not result in/cause functional loss.  There was no evidence of pain with weight bearing, but there was pain on palpation of the left lateral cervical area.  The Veteran was not able to perform repetitive use testing because he had very limited range of motion and pain on movement.  Although he was not being examined immediately after repetitive use over time, pain, fatigue, weakness, and lack of endurance significantly limited functional ability with repeated use over time.  Also, although the examination was not being conducted during a flare up, the examination was medically consistent with the Veteran's statements describing functional loss during flare ups and pain, fatigue, weakness, and lack of endurance would significantly limit his functional ability with flare ups.  He experienced pain any time he tried to perform ranges of motion and the pain prevented him from functioning.  

There was no localized tenderness, guarding, or muscle spasm of the cervical spine.  Muscle strength of the upper and lower extremities was normal (5/5) bilaterally, there was no muscle atrophy, reflexes were normal (2+) in the upper extremities bilaterally, and sensation was intact in the upper extremities bilaterally.  The Veteran experienced signs and symptoms due to radiculopathy in terms of moderate intermittent pain, paresthesias/dysesthesias, and numbness in the upper extremities bilaterally and there was involvement of the C5/C6 nerve roots.  Overall, there was no right upper extremity radiculopathy, but there was severe left upper extremity radiculopathy.  There was IVDS of the cervical spine, but the Veteran had not experienced any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician during the previous 12 months.  Also, there was no ankylosis of the cervical spine.  

Furthermore, it was noted that  the Veteran constantly used a cane for ambulation, but there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There were no scars associated with the cervical spine disability and no other pertinent physical findings, complications, conditions, signs, or symptoms.  X-rays of the cervical spine revealed worsening severe chronic degenerative changes in the lower cervical spine, but there was no vertebral fracture with loss of 50 percent or more of height.  The Veteran was diagnosed as having degenerative joint disease of the cervical spine, foraminal stenosis C3-6, and cervical radiculopathy.  He was not able to maintain any type of physical or sedentary employment because of constant and severe pain to the cervical spine area, as well as gross decreased range of motion.

During a April 21, 2015 VA thoracolumbar spine examination, the Veteran reported that he experienced moderate to severe daily pain in the low to mid lumbar area which was 8-9/10 in severity, aching and throbbing in nature, and radiated to the left leg and toes.  The pain was associated with numbness which also radiated to the left lower extremity.  He felt "as though he [was] being stuck with pins" when he made certain movements.  Flare ups of low back symptoms occurred approximately 1 to 2 times per year, lasted for weeks at a time, and were caused by cold weather and exertion.  The Veteran experienced severe functional impairment of the lumbar spine in that he was unable to walk for long distances, lift more than 20 pounds, run, or stand for prolonged periods, and he experienced difficulty with climbing stairs and bending over.  He also experienced pain when he attempted to bend over or move in certain positions.  He used medications (Tylenol and Flexeril) to treat his symptoms.

The ranges of motion of the thoracolumbar spine were recorded as being flexion to 30 degrees, extension to 10 degrees, and right and left lateral flexion and rotation all to 15 degrees.  The decreased range of motion contributed to the Veteran's functional loss.  There was pain associated with all ranges of spinal motion, but pain did not result in/cause functional loss.  There was evidence of pain with weight bearing and tenderness to palpation of the low back.  The Veteran was not able to perform repetitive use testing because he experienced stiffness and severe pain on attempts to perform ranges of motion. Although he was not being examined immediately after repetitive use over time, the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and pain, fatigue, weakness, and lack of endurance significantly limited functional ability with repeated use over time in that his locomotion was slowed secondary to pain and decreased range of motion.  Also, although the examination was not being conducted during a flare up, the examination was medically consistent with the Veteran's statements describing functional loss during flare ups.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with flare ups.

There was no guarding or muscle spasm of the thoracolumbar spine, muscle strength of the lower extremities was normal (5/5) bilaterally, there was no muscle atrophy, knee and ankle reflexes were normal (2+) bilaterally, sensation was intact in the lower extremities bilaterally, and straight leg raising testing was negative bilaterally.  The Veteran did not experience radicular pain or any other signs or symptoms due to radiculopathy and there were no other neurologic abnormalities or findings related to the thoracolumbar spine disability.  There was IVDS of the thoracolumbar spine, but the Veteran had not experienced any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician during the previous 12 months.  Also, there was no ankylosis of the thoracolumbar spine.  

Moreover, there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  There were no scars associated with the thoracolumbar spine disability and no other pertinent physical findings, complications, conditions, signs, or symptoms.  X-rays of the lumbar spine revealed moderate to marked degenerative lumbar spondylosis and spondylolisthesis, but there was no vertebral fracture with loss of 50 percent or more of height.  Diagnoses of IVDS of the thoracolumbar spine and lumbar degenerative joint disease were provided.  The Veteran was not able to maintain any type of physical or sedentary employment because of constant and severe pain to the lumbar spine area, as well as gross decreased range of motion.

Examination reports from Dr. M. Davis dated in May 2015 indicate that the Veteran reported that he experienced neck, shoulder, and arm pain, numbness in the long, ring, and little fingers of his left hand, and impaired balance.  Examination revealed that he ambulated without an antalgic gait, but that he experienced a little difficulty with tandem gaiting.  The radial, medial, ulnar, anterior interosseous, and posterior interosseous nerves were intact and the Veteran was sensate in all dermatome distributions.  X-rays of the cervical spine revealed a progression of cervical spondylosis, degenerative listhesis at 3-4, and cervical kyphosis.  The Veteran was diagnosed as having, among other things, cervical spondylosis, degenerative listhesis, and cervical kyphosis.

A. Chronic Cervical Strain

The above evidence reflects that the Veteran's chronic cervical strain has been manifested by neck pain and stiffness and painful and limited motion of the cervical spine.  As for the period prior to April 21, 2015, forward flexion of the cervical spine was to 45 degrees during the August 2007 VA examination.  This range of motion, by itself and without consideration of potential functional impairment, is contemplated by no more than a 20 percent rating under the General Rating Formula.  As for functional impairment, there was pain associated with forward flexion of the cervical spine during the August 2007 examination, but the pain did not begin until 30 degrees of flexion.  The Veteran reported during the August 2007 examination that flare ups of cervical spine symptoms occurred approximately 3 times per week, but he specified that the flare ups did not result in any additional limitation.  Also, August 2007 VA examiner specified that there were no additional limitations with repetitive motion.

Thus, even considering functional loss due to pain and other factors, prior to April 21, 2015,  the Veteran's cervical spine symptoms were not shown to be so disabling as to actually or effectively result in limitation of flexion to 15 degrees or less-the range of motion requirement for the next higher percent rating greater than 20 percent (i.e., 30 percent) for limitation of cervical spinal motion under the General Rating Formula. As explained above, spinal flexion was to 45 degrees, pain did not begin until 30 degrees, and there were no additional limitations with repetitive motion.  Although the Veteran reported flare ups during the April 2007 examination, he is competent to report the symptoms of his cervical spine disability (including flare ups), and the Board has no legitimate basis to challenge the credibility of his report, he also  indicated that flare ups did not result in any additional limitations and the reported flare-ups were not so severe, frequent, and/or prolonged to warrant a higher rating.  

Moreover, there was no showing of any ankylosis prior to April 21, 2015 and the Veteran did not experience any incapacitating episodes of IVDS.  Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28TH Ed. 1994) at 86).  The rating criteria provide that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

There is no evidence that the Veteran's cervical spine was fixed in position or ankylosed prior to April 21, 2015 and he retained the ability to move his spine (albeit a somewhat limited ability).  Also, there is no evidence that the Veteran experienced any symptoms of IVDS that required bed rest prescribed by a physician and treatment by a physician prior to April 21, 2015.  Therefore, a rating in excess of 20 percent for ankylosis or IVDS is not warranted at any time prior to April 21, 2015.  

However, on VA examination on April 21, 2015,  forward flexion of the cervical spine was to 25 degrees.  While this range of motion, taken alone, is contemplated by a 20 percent rating under the General Rating Formula, the Veteran reported during the April 2015 examination that flare ups of neck symptoms occurred every 3 to 4 months, that the flare ups lasted for several hours at a time, and that he was "basically unable to perform any activities" during flare ups.  Moreover, there was pain associated with the ranges of cervical spine motion, he was not able to perform repetitive use testing because he had very limited range of motion and pain on movement, and the examiner specified that pain, fatigue, weakness, and lack of endurance significantly limited functional ability with repeated use over time.  As for the reported flare ups, the examiner explained that the examination was medically consistent with the Veteran's statements describing functional loss during flare ups, that pain, fatigue, weakness, and lack of endurance would significantly limit his functional ability with flare ups, and that he experienced pain any time he tried to perform ranges of motion and the pain prevented him from functioning.  

The Veteran is competent to report the symptoms of his neck disability and the extent of his impairment during flare ups of neck symptoms.  Although there is no contemporaneous medical evidence of neck symptoms during flare ups, there is no affirmative evidence to explicitly contradict the Veteran's reports and these reports are not inconsistent with the evidence of record.  Thus, the Board finds that the Veteran's reports of functional impairment due to flare ups of neck symptoms are credible.

In light of the range of cervical spine flexion recorded during the April 2015 VA examination (which included objective evidence of painful motion), the fact that the Veteran was unable to perform repetitive motions due to pain, the extent of the reported neck symptoms during flare ups (which essentially precluded any activities), and the fact that pain, fatigue, weakness, and lack of endurance would significantly limit functional ability with flare ups and repeated use over time, the Board finds that the symptoms of the service-connected cervical spine disability more closely approximated the criteria for a 30 percent rating under the General Rating Formula (i.e., limitation of forward flexion of the cervical spine to 15 degrees or less) at the time of the April 2015 VA examination.  It is unclear when the more severe symptomatology began following the August 2007 VA examination and the earliest that it is factually ascertainable that the Veteran's disability warranted at least a 30 percent rating is April 21, 2015 (the date of the April 2015 VA examination).  Hence, resolving all reasonable doubt in the Veteran's favor, the next higher 30 percent rating for chronic cervical strain is warranted from April 21, 2015.  

However, no higher rating is assignable.  A 30 percent rating under the General Rating Formula is the maximum schedular rating for limitation of motion of the cervical spine.  Hence, the regulations pertaining to functional loss due to pain and other factors (38 C.F.R. §§ 4.40 , 4.45, 4.59) are not for application during the period since April 21, 2015.  See Johnston, 10 Vet. App. at 85.  A rating in excess of 30 percent for the cervical spine under the General Rating Formula requires a finding of ankylosis.  However, there is no evidence of the Veteran's cervical spine being fixed in position or ankylosed,  and the absence of ankylosis was specifically noted during the April 2015 VA examination.  In addition, there is no evidence of IVDS affecting the cervical spine that has required bed rest prescribed by a physician and treatment by a physician.  

B. IVDS with Degenerative Joint Disease of the Lumbar Spine

The Veteran's IVDS with degenerative joint disease of the lumbar spine has been manifested by back pain and tenderness, muscle spasms, and painful and limited motion of the thoracolumbar spine.  With respect to the period prior to April 21, 2015, forward flexion of the thoracolumbar spine was to 60 degrees during the August 2007 VA examination.  This range of motion, by itself and without consideration of potential functional impairment, is contemplated by no more than a 20 percent rating under the General Rating Formula.  As for functional impairment, there was pain associated with forward flexion of the thoracolumbar spine during the August 2007 examination, but the pain did not begin until 50 degrees of flexion.  The Veteran reported during the August 2007 examination that flare ups of thoracolumbar spine symptoms occurred approximately 3 times per week, but he specified that the flare ups did not result in any additional limitation.  Also, the August 2007 VA examiner specified that there were no additional limitations with repetitive motion.

Here, even considering pain on flare ups, and other functional factors, the Veteran's thoracolumbar spine symptoms were not shown to be so disabling prior to April 21, 2015 to actually or effectively result in limitation of flexion to 30 degrees or less-the range of motion requirement for the next higher percent rating greater than 20 percent (i.e., 40 percent) for limitation of thoracolumbar spinal motion under the General Rating Formula.  As explained above, spinal flexion was to 60 degrees, pain did not begin until 50 degrees, and there were no additional limitations with repetitive motion.  Although the Veteran provided a competent and credible report of flare ups during the April 2007 examination, he nonetheless specified that flare ups did not result in any additional limitations and the reported flare-ups were not so severe, frequent, and/or prolonged to warrant a higher rating.  Also, there was no showing of any ankylosis prior to April 21, 2015 and the Veteran did not experience any incapacitating episodes of IVDS.  

Therefore, the symptoms of the Veteran's thoracolumbar spine disability resulted in impairment that is  no more than 20 percent disabling under the General Rating Formula during the entire claim period prior to April 21, 2015.  

With respect to the period since April 21, 2015, the 40 percent rating is the maximum schedular rating for limitation of motion of the thoracolumbar spine under the General Rating Formula, and the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40 , 4.45, 4.59) are not for application during this period.  See Johnston, 10 Vet. App. at 85.  A rating in excess of 40 percent for the thoracolumbar spine under the General Rating Formula requires a finding of ankylosis.  There is no evidence of the Veteran's thoracolumbar spine being fixed in position or ankylosed since April 21, 2015, and the absence of ankylosis was specifically noted during the April 2015 VA examination.  In addition, there is no evidence of IVDS that has required bed rest prescribed by a physician and treatment by a physician.  Thus, a rating in excess of 40 percent rating for IVDS with degenerative joint disease of the lumbar spine is not warranted at any time since April 21, 2015.  

C.  Both Disabilities

With respect to neurological manifestations of spine disability pursuant to Note (1) of the General Rating Formula, the Board finds that this provision provides no basis for assignment of any higher, or separate, compensable rating(s) in addition to those already assigned. 

In this regard, the Board notes that separate disability ratings have been assigned for C6-C7 polyradiculopathy of the right upper extremity and radiculopathy of the left upper extremity, both associated with the service-connected cervical spine disability (see the April 2015 rating decision).  Therefore, the neurological symptoms in the upper extremities noted during the claim period are already contemplated by the ratings assigned for those disabilities,  and the  propriety of these ratings is not currently before the Board for consideration.  No other neurological   

With respect to the lumbar spine, the Veteran has reported radiation of his back pain to the left lower extremity and left lower extremity numbness and there have been some objective findings of impaired reflexes during the claim period.  However, the Veteran has only reported occasional radiation of his back pain to the left lower extremity and the majority of the lower extremity neurological findings have been normal during the claim period.  Moreover, during the April 2015 VA thoracolumbar examination, all objective neurological findings involving the lower extremities were normal, and the examiner concluded that the Veteran did not experience radicular pain or any other signs or symptoms due to radiculopathy and that there were no other neurologic abnormalities or findings related to the thoracolumbar spine disability.  Thus, the Board finds that the  preponderance of the evidence weighs is against a finding that the Veteran has any additional, separately ratable neurological manifestations of a spine disability.  

The Board further notes that neither the service-connected cervical spine or lumbar spine disability is shown to involve any other factor(s) warranting evaluation under any other provision(s) of VA's rating schedule at any pertinent .  

The above determinations are based upon consideration of applicable pertinent provisions of VA's rating schedule.  Additionally, the Board finds that, at no point pertinent to the period to either claim for increase has the Veteran's service-connected cervical spine and/or lumbar spine disability(ies) reflect so exceptional or so unusual a picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b). 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun, supra.  

However, if the schedular criteria are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extra-schedular rating is warranted.

As explained above, the symptoms associated with the Veteran's service-connected cervical spine and lumbar spine disabilities during the claim period have included pain, stiffness, tenderness, muscle spasms, and limitation of spinal motion.  These symptoms are all contemplated by the appropriate rating criteria discussed above.   Specifically, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. 

For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, disturbance of locomotion, interference with sitting, standing, and weight-bearing, instability, and crepitation. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Hence, the ratings assigned for the service-connected cervical spine and lumbar spine disabilities during the claim period contemplate all of the Veteran's reported and observed symptoms during that period, as set forth above, and the Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria. 

Further, the Board notes that, pursuant to Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016). The Veteran's cervical spine and lumbar spine disabilities are appropriately rated as single disabilities and there is no additional functional impairment in the cervical spine or lumbar spine that has not been attributed to or considered in conjunction with the respective  service-connected disability.  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of either claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that, when a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory.  See generally Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice, 22 Vet. App. at 447.  In light of this principle, entitlement to SMC is an inferable issue anytime a veteran is requesting increased benefits.  See Akles v. Derwinski, 1 Vet. App. 118   (1991).  Therefore, the Board must determine, particularly in light of the award of a TDIU in April 2015, whether the issue of entitlement to SMC has been raised by the record, and specifically, whether the Veteran qualifies for SMC at the housebound rate (38 C.F.R. § 1114(s)(1) (West 2014)) for one service-connected disability rated as total due to an award of TDIU, with additional service-connected disability or disabilities independently ratable at 60 percent or more.

In this case, the Board finds that the issue of entitlement to SMC at the housebound rate has not been raised by the record, as the Veteran has not had a single disability rated at 100 percent at any pertinent point.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board is cognizant that an award of a TDIU based on a single disability can satisfy the requirement of a single disability rated at 100 percent; here, however, the award of a TDIU in the April 2015 rating decision was based on the combined effects of the Veteran's service-connected cervical spine, lumbar spine, and left knee disabilities, rather than "a [single] service-connected disability."  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Therefore, the Veteran does not have a combination of service-connected disabilities which would qualify him for SMC under 38 U.S.C.A. § 1114.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011).


ORDER

A rating in excess of 20 percent for chronic cervical strain, prior to April 21, 2015, is denied.

A 30 percent rating for chronic cervical strain, from  April 21, 2015, is granted, subject to the legal authority governing the payment of VA compensation.

A rating in excess of 20 percent, prior to April 21, 2015, and in excess of 40 percent, since April 21, 2015, for IVDS with degenerative joint disease of the lumbar spine, is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining claim for an increased rating for service-connected left knee disability is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

Pursuant to the Board's March 2014 remand, a VA knee examination was conducted in April 2015 to obtain information as to the severity of the Veteran's service-connected left knee disability.  The examination report initially indicates that the Veteran reported that he experienced flare ups of left knee symptoms "during the cold," but the examiner subsequently indicated that the Veteran did not experience any flare ups of the knee and/or lower leg.  The ranges of left knee motion were recorded and it was noted that there was pain on examination, but that pain did not result in/cause functional loss.  The Veteran was not able to perform repetitive use testing because he experienced swelling, pain, and stiffness and he was not able to endure repetitive movement.  The examiner reported, however, that pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over a period of time.  Moreover, the examiner did not identify at what point in the ranges of knee motions, if any, pain and other symptoms caused functional impairment - and the left knee was not tested for pain on passive motion and in both weight-bearing and non-weight-bearing positions.  See 38 C.F.R. § 4.59 (2015); Correia v. McDonald, No. 13-3238, slip op. at 12 (Vet. App. July 5, 2016).  

Given the noted deficiencies and inconsistencies with respect to the April 2015 examination, the Board finds that a new examination to obtain appropriate testing results and clinical findings-based on full consideration of the Veteran's documented medical history and assertions, to include with respect to flare ups-and which includes information as to pain on  motion (as noted above), is needed to assess the severity of the service-connected left knee disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the AOJ should arrange for the Veteran to undergo VA knee examination by an appropriate medical professional.  The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of his increased rating claim.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. Id.. If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file a copy of correspondence referencing the time and date of the examination-preferably, the notice(s) of examination-sent  to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record with respect to the is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding pertinent records.

The most recent VA treatment records in the claims file are contained in the Central Alabama Vista electronic records system and are dated to April 2016.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the identified location (and any other identified facility(ies)) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since April 2016.  The AOJ should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining matter on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter remaining on appeal.  The AOJ's adjudication of the increased rating should include specific consideration of whether staged rating is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Central Alabama Vista electronic records system and from any other identified VA facility(ies) all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran dated since April 2016.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the electronic claims file (in VBMS and/or Virtual VA).

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the matter on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the matter within the one-year period).
 
3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.
 
4.  After all records and/or responses received from each contacted entity have been associated with the file, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, for evaluation of his  service-connected left knee disability.


The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should conduct range of motion testing (expressed in degrees) of the left knee (as well as the right knee, for comparison purposes)  (expressed in degrees) on both active motion and passive motion and in both weight-bearing and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the left knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the left knee.  If instability is present, the examiner should, based on the examination results and the Veteran's documented medical history and assertions, assess whether such instability is slight, moderate, or severe.

The examiner should also report if there is any ankylosis of the left knee and, if so, whether it is favorable or unfavorable and the angle at which the knee is held.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.
 
5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the time and date of the examination-preferably, the notice(s) of examination-sent to him by the pertinent medical facility.

6.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).
 
7.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining matter on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the increased rating claim, apply the provisions of 3.655(b), as appropriate.

Otherwise, adjudicate the claim in light of all pertinent evidence (to particularly include that added to the VBMS/Virtual VA file(s) since the last adjudication), and all legal authority (to include consideration of whether staged rating of the disability is appropriate. .
 
7.  If the full benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369  (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 


(West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


